DETAILED ACTION
This office action is in response to the response filed on 02/28/2022.
This application is examined under the first inventor to file provisions of the AIA .
Claim 1-3, and 5-20 are pending of which claims 1 and 14 are independent claims, and claim 4 is canceled.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox(hereinafter “Cox”) in view of US. Pub 20190349815 to Tiirola (hereinafter “Tiirola”).


Regarding claim 1: Cox discloses a method, comprising: receiving, by a processor of an apparatus in a first mode of operation, a wake-up signal (WUS) from a network( Cox, see paragraphs [0110-0111],if the WUS has been configured, the UE may determine whether the WUS timer has expired or a UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data); switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation( Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes); detecting, by the processor, a preamble in downlink (DL) transmissions from the network (Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used). 

However, Cox does not explicitly teach the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT; identifying, by the processor based on the preamble: a first time period inside the COT during which Tiirola, see paragraph[0003], a physical uplink shared channel (PUSCH), type 2 LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, see paragraph [0052], FIG. 2, for example, the time for retuning the radio frequency may start at the end of the downlink portion of COT#1, i.e., the network entity may indicate when the downlink portion of the COT#1 ends; the indication, for example, may be explicit in the form of a GC-PDCCH,  and the beginning of COT#2 is the end of COT#1, and   the time for retuning may start at the end of the downlink portion, at the latest, and the time for retuning ends at the beginning of COT#2, as the latest, and as an example, FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5); identifying, by the processor based on the preamble (Tiirola, see  FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5: a first time period inside the COT during which physical downlink control Tiirola, see  paragraph [0064], FIG. 4, the configured BWP for UE  may include 4 sub-bands; in both COT#1, COT#2, and COT#3 may be occupied by BWP each BWP occupied certain time and frequency as configured) during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, by the processor responsive to detecting the preamble (Tiirola, see paragraph [0062], HARQ-ACK feedback may be delayed for the UEs performing radio frequency tuning; the UEs performing radio frequency retuning may not transmit PUCCH during COT#1;the uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant; the triggering uplink grant may be a UCI multiplexed with data on PUSCH or via long PUCCH multiplexed with uplink data; from the HARQ ACK feedback, point of view, COT#1 and the downlink portion of COT#2 may be seen as a single COT, and a downlink assignment index counter may be reset only at the beginning of COT#1), a PDCCH during the first time period inside the COT  to check for a transmission grant for the apparatus from the network (Tiirola, see paragraph  [0065], for example right before COT#2, the UE may receive downlink reference signals for its frequency and/or time fine tuning, the UE may use PDCCH and/or PDSCH DMRS for achieving the frequency and/or time synchronization required for PDCCH/PDSCH reception). It would have been obvious for one having ordinary level of skill in the (Tiirola; [abstract).



Regarding claim 3: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the receiving of the WUS comprises receiving the WUS which is carried in a licensed band by one or more existing channels. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein the receiving of the WUS comprises receiving the WUS which is carried in a licensed band by one or more existing channels (Tiirola, see paragraph [0003], LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determination of the  time and transmitting data (Tiirola; [abstract).

Regarding claim 5: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on monitoring of the PDCCH without knowledge of the COT structure. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on monitoring of the PDCCH without knowledge of the COT structure(Tiirola, see paragraph  [0057], the structure of a COT is associated with the start and end time of the COT, and  the UE should know the beginning and ending of the COT to reclaim it, and without this information it is difficult to monitor the COT in PDCCH; the structure of the downlink transmission bandwidth may be a COT structure; the transmission burst structure may include downlink and/or uplink slots of the COT, ending time of the downlink portion of COT, and/or the ending time of the COT, and  the network entity may explicitly indicate the transmission burst structure via an information element included in GD-PDCCH). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of (Tiirola; [abstract).

Regarding claim 6: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the WUS is specific to the apparatus, a group of user equipment (UEs) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein the WUS is specific to the apparatus, a group of user equipment (UEs) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated (Tiirola, see paragraph [0112], a WUS resource may be configured for the UE or group of UEs via higher layer signaling, decoding the WUS may be computationally less complex than decoding the PDCCH and the process may only wake up the baseband processor when a WUS is detected, the WUS may comprise a sequence and may additionally include a payload). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determination of the  time and transmitting data from the user equipment to a network entity using the retuned radio frequency.  Such combination (Tiirola; [abstract).

Regarding claim 7: Cox discloses the method of Claim 6, wherein the network is in wireless communications with a plurality of user equipment (UEs) grouped into M-groups each comprising respective multiple UEs, wherein the WUS is specific to at least one of the M groups to which the apparatus belongs, wherein the WUS contains Mbits that indicate which one or more of the M-groups of UEs are to wake up to start preamble detection and PDCCH monitoring, and wherein M is a positive integer greater than 1 (Cox, see paragraphs[0129-0130], for WUS a new DCI format is used to handle both single UE and group of UEs, and the WUS may indicate a PDSCH without a PDCCH for the UE, the PDSCH can be unicast to a specific UE, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH).  

Regarding claim 8: Cox discloses the method of Claim 7, further comprising: receiving, by the processor via a higher-layer configuration, a group index via indicating to which one of the M-groups the apparatus belongs (Cox, see paragraph [0131], a set or a group of potential resource size, repetition levels (RLs) and TBS/MCS may exist for the PDSCH; the preamble may indicate one out of these candidates or group of candidates, e.g. via an index in the candidate set or group of candidates).  

Regarding claim 9: Cox discloses the method of Claim 1, further comprising: switching, by the processor, back to the first mode of operation from the second mode of operation responsive to receiving another WUS instructing entry into the first mode of operation(Cox, see paragraph [0132], the WUS preamble may be designed such that the wake-up receiver (which may be part of the processing circuitry) in the UE is able to distinguish when the WUS is present within a given time/frequency window of uncertainty, the design of the WUS may depend on the functional requirements of the WUS, i.e. a) whether or not the WUS is always sent during the wake-up epoch, b) whether or not the WUS provides synchronization and c) whether the WUS is used to further demodulate a payload).  

Regarding claim 10: Cox discloses the method of Claim 9, wherein the first mode of operation comprises a low-power mode or a sleep mode, and wherein the second mode operation comprises a normal operational mode in which the apparatus consumes more power than in the low-power mode or the sleep mode (Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes, if it so chooses see paragraph [0134]), if correlation is achieved, the UE may perform control channel processing. If correlation is not achieved, the UE may go back to sleep).  

Regarding claim 11: Cox discloses the method of Claim 1, further comprising: performing, by the processor, an uplink (UL) transmission responsive to receiving an UL transmission grant from the network; or performing, by the processor, a downlink (DL) transmission responsive to receiving a DL transmission grant from the network (Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).  

Regarding claim 12: Cox discloses the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot (Liu, see paragraph [0004], within  a slot allocated to a UE, receiving, by the network component, a discovery reference signal (DRS) from a network controller, wherein the network controller is in a switch-off transmission mode, the network component then performs measurements according to the DRS, and reports the measurements to a network associated with the network controller. In return, the network component receives a radio resource control (RRC) signaling from the network, the RRC signaling includes configuration information allowing a connection between the network component and the network controller, the network component then connects with the network controller in accordance with the configuration information).  

Regarding claim 13: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band (Tiirola, see paragraph [0061-0062], a gNB, acquiring COT to perform LBT HARQ-ACK feedback, and the UEs performing radio frequency retuning may not transmit PUCCH during COT#1. The uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determination of the  time and transmitting data from the user equipment to a network entity using the retuned radio frequency.  Such combination would have been obvious to combine as both references are from analogous art where a motivation (Tiirola; [abstract).

Regarding claim 14: Cox discloses an apparatus, comprising: a communication device which, during operation, wirelessly communicates with a network; and a processor coupled to the communication device such that, during operation, the processor performs operations comprising: receiving, via the communication device when in a first mode of operation, a wake-up signal (WUS) from a network( Cox, see paragraph[0111],if the WUS has been configured, the UE may determine whether the WUS timer has expired or a UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data); switching, responsive to receiving the WUS, to a second mode of operation from the first mode of operation( Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes); detecting, via the communication device, a preamble in downlink (DL) transmissions from the network(Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used), wherein the WUS is specific to the apparatus, a group of user equipment (UE) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated (Cox, see paragraphs[0129-0130], for WUS a new DCI format is used, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH).  

However, Cox does not explicitly teach the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT; identifying based on the preamble: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, via the communication device responsive to detecting the preamble, a PDCCH during the first time period inside the COT  to check for a transmission grant for the apparatus from the network. However, Tiirola in the same or similar field of endeavor teaches the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT(Tiirola, see paragraph[0003], a physical uplink shared channel (PUSCH), type 2 LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, see paragraph [0052], FIG. 2, for example, the time for retuning the radio frequency may start at the end of the downlink portion of COT#1, i.e., the network entity may indicate when the downlink portion of the COT#1 ends; the indication, for example, may be explicit in the form of a GC-PDCCH,  and the beginning of COT#2 is the end of COT#1, and   the time for retuning may start at the end of the downlink portion, at the latest, and the time for retuning ends at the beginning of COT#2, as the latest, and as an example, FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5); identifying based on the preamble(Tiirola, see  FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed, and either or both of: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT(Tiirola, see  paragraph [0064], FIG. 4, the configured BWP for UE  may include 4 sub-bands; in both COT#1, COT#2, and COT#3 may be occupied by BWP each BWP occupied certain time and frequency as configured). during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, via the communication device responsive to detecting the preamble(Tiirola, see paragraph [0062], HARQ-ACK feedback may be delayed for the UEs performing radio frequency tuning; the UEs performing radio frequency retuning may not transmit PUCCH during COT#1;the uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant; the triggering uplink grant may be a UCI multiplexed with data on PUSCH or via long PUCCH multiplexed with uplink data; from the HARQ ACK feedback, point of view, COT#1 and the downlink portion of COT#2 may be seen as a single COT, and a downlink assignment index counter may be reset only at the beginning of COT#1), a PDCCH during the first time period inside the COT  to check for a transmission grant for the apparatus from the network(Tiirola, see paragraph  [0065], for example right before COT#2, the UE may receive downlink reference signals for its frequency and/or time fine tuning, the UE may use PDCCH and/or PDSCH DMRS for achieving the frequency and/or time synchronization required for PDCCH/PDSCH reception). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determination of the  time and transmitting data from the user equipment to a network entity using the retuned radio frequency.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment (Tiirola; [abstract).
  
Regarding claim 16: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the apparatus of Claim 14, wherein a time spent on Tiirola, see paragraph  [0057], the structure of a COT is associated with the start and end time of the COT, and  the UE should know the beginning and ending of the COT to reclaim it, and without this information it is difficult to monitor the COT in PDCCH; the structure of the downlink transmission bandwidth may be a COT structure; the transmission burst structure may include downlink and/or uplink slots of the COT, ending time of the downlink portion of COT, and/or the ending time of the COT, and  the network entity may explicitly indicate the transmission burst structure via an information element included in GD-PDCCH). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determination of the  time and transmitting data from the user equipment to a network entity using the retuned radio frequency.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment (Tiirola; [abstract).

Regarding claim 17: Cox discloses the apparatus of Claim 14, wherein the network is in wireless communications with a plurality of user equipment (UEs) grouped into M-Cox, see paragraphs[0129-0130], for WUS a new DCI format is used to handle both single UE and group of UEs, and the WUS may indicate a PDSCH without a PDCCH for the UE, the PDSCH can be unicast to a specific UE, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH), and wherein the processor further performs operations comprising: receiving, by the processor via a higher-layer configuration, a group index via indicating to which one of the M-groups the apparatus belongs(Cox, see paragraph [0131], a set or a group of potential resource size, repetition levels (RLs) and TBS/MCS may exist for the PDSCH; the preamble may indicate one out of these candidates or group of candidates, e.g. via an index in the candidate set or group of candidates ).  

Regarding claim 18: Cox discloses the apparatus of Claim 14, wherein the processor further performs operations comprising one or more of: switching back to the first mode of operation from the second mode of operation responsive to receiving another WUS instructing entry into the first mode of operation, wherein the first mode of operation comprises a low-power mode or a sleep mode, and wherein the second mode operation comprises a normal operational mode in which the apparatus consumes more power than in the low-power mode or the sleep mode(Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes, if it so chooses see paragraph [0134]), if correlation is achieved, the UE may perform control channel processing. If correlation is not achieved, the UE may go back to sleep).  

Regarding claim 19: Cox discloses the apparatus of Claim 14, wherein the processor further performs operations comprising: performing, via the communication device, an uplink (UL) transmission responsive to receiving an UL transmission grant from the network; or performing, via the communication device, a downlink (DL) transmission responsive to receiving a DL transmission grant from the network(Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).  
  
Regarding claim 20: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the apparatus of Claim 14, wherein the processor further performs operations comprising either:   acknowledging, via the communication device, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot; or acknowledging, via the communication device, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band. However, Tiirola in the same or similar field of endeavor teaches the apparatus of Claim 14, wherein the processor further performs operations comprising either:   acknowledging, via the communication device, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot; or acknowledging, via the communication device, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band (Tiirola, see paragraph[0061-0062], a gNB, acquiring COT to perform LBT HARQ-ACK feedback, and the UEs performing radio frequency retuning may not transmit PUCCH during COT#1. The uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determination of the  time and transmitting data from the user equipment to a network entity using the retuned radio frequency.  Such combination would have been obvious to combine as both references (Tiirola; [abstract).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox in view of US. Pub. 20190349815 to Tiirola the combination of Cox and Tiirola is further combined with US. Pub. 20140334320 to Liu (hereinafter “Liu”).

Regarding claim 2: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the receiving of the WUS comprises receiving a discovery reference signal (DRS) in which the WUS is embedded. However, Liu in the same or similar field of endeavor teaches the method of Claim 1, wherein the receiving of the WUS comprises receiving a discovery reference signal (DRS) in which the WUS is embedded (Liu, see paragraph [0069], when the UE is served by a first cell, the UE can perform downlink measurements based on a second cell discovery reference signal (DRS) or other DL reference signal transmissions).  In view of the above, having the method of Cox and then given the well-established teaching of Tiirola, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tiirola  as modified by Liu within the system of Cox because it would allow to configure UE-specific information for the UE directly and save additional configuration steps. Furthermore, all references deal with same field of endeavor, thus 

Regarding claim 15: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation.  However, Cox does not explicitly teach the apparatus of Claim 14, wherein, receiving the WUS which is carried in a licensed band by one or more existing channels. However, Tiirola in the same or similar field of endeavor teaches the apparatus of Claim 14, wherein, receiving the WUS which is carried in a licensed band by one or more existing channels (Tiirola, see paragraph [0003] LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time(COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions). It would have been obvious to one with ordinary skill in the art before effective filing of claimed invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]). However, Cox does not explicitly teach in receiving the WUS, the processor performs operations comprising either:   receiving a discovery reference signal (DRS) in Liu, see paragraph[0069], when the UE is served by a first cell, the UE can perform downlink measurements based on a second cell discovery reference signal (DRS) or other DL reference signal transmissions). In view of the above, having the method of Cox and then given the well-established teaching of Tiirola, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Tiirola  as modified by Liu within the system of Cox because it would allow to configure UE-specific information for the UE directly and save additional configuration steps. Furthermore, all references deal with same field of endeavor, thus modification of Cox  by Tiirola  as modified by Liu  would have been to reducing the transition time  as disclosed in Liu para 0069.

Response to Arguments

Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. See below:

Applicant argued that Cox and Tiirola, even when combined, fail to teach or suggest all the limitations of Claim 1 viewed as a whole. For instance, there does not appear to be any teaching or suggestion, whether explicit or implicit, in the 
* receiving, in a first mode of operation, a wake-up signal (WUS) from a network; 
* switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation; 

Examiner respectfully disagrees with applicant regarding the above statement, first in order to have a WUS there must be a sleep mode, i.e., the sleeping UE in the first mode of operation receives a wake-up signal, and the UE in the second mode of operation wakes up and switching is switching between the two modes, and this is disclosed by UE. Pub. 20200029302 to COX in  paragraphs  [0110-0112] discloses two approaches: the first is  if a WUS has not been configured for a UE, right after the expiration of DRX timer an onDurationTimer configured by the eNB may specify the number of consecutive subframes over which the UE reads the PDCCH after every DRX cycle before entering the power saving mode or sleep mode; second is if a WUS has been configured, the UE may at determine whether the appropriate DRX cycle timer (short or long) has expired; the UE may remain in DRX mode until the DRX timer expires; the UE may determine whether the WUS timer has expired; the WUS timer may be a different timer than either the short or long DRX cycle timer or the WUS timer may be the same as the DRX timer, but may start at a different offset with respect to the DRX timer; the WUS timer may have a shorter period than the long DRX cycle timer; the UE may remain in DRX mode independent of the WUS timer, the DRX 
 
Applicant argued that Cox and Tiirola, even when combined, fail to teach or suggest all the limitations of Claim 1 viewed as a whole. For instance, there does not appear to be any teaching or suggestion, whether explicit or implicit, in the purported combination of Cox and Tiirola about a method that involves, among other features:  detecting a preamble in downlink (DL) transmissions from the network, the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT;  identifying, based on the preamble: o a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed, 

Examiner respectfully disagrees with above statement, first COT is to be understood information related to the available channel in terms of time, this has significance for LAA, which has two type of LBT to monitor or listen the incoming signal and determine the channel occupancy time, and  US. Pub. 20190349815 to TIIRola discloses in paragraph [0002-0004] discloses  in the first type of LAA, a user equipment (UE) or a network node, such as, a base station, generates a random number N that can be uniformly distributed over a contention window; the size of contention window depends on the channel access priority class of the traffic the node is attempting to transmit; once the network node or the UE has measured the channel to be vacant for N times, the network node or the UE 

Applicant argued that Cox and Tiirola, even when combined, fail to teach or suggest all the limitations of Claim 1 viewed as a whole. For instance, there does not appear to be any teaching or suggestion, whether explicit or implicit, in the purported combination of Cox and Tiirola about a method that involves, among other features:  a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and o a third time all three of a first time period, a second time period, and a third time period inside a COT. 

Examiner respectfully disagrees with applicant, here, on the part of applicant, there are two notions to separate WUS and COT, for WUS the UE wakes up to access the information US. Pub. (20200029302 to COX in  paragraphs  [0110-0112] discloses in some cases the UE may remain in DRX mode independent of the WUS timer, the DRX mode ending only if the UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data, please see the office action as it contains more detail information), or transmit information in this case listen to monitor a COT, and for COT the use listen to determine the status of the channel, occupied or not occupied, and US Pub 20190349815 to TIIRola discloses in paragraph [0002-0004] discloses  a UE can perform a single channel measurement in time intervals of 25 microseconds (μs) before an uplink transmission, i.e., for a physical uplink shared channel (PUSCH), an eNB, shares the channel occupancy time (COT) of the network entity with the UE; once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions

Examiner respectfully indicates that Regarding monitoring of HARQ (ACK and NACK), PDCCH, and PDSCH Tiirola in paragraph 0029 discloses the time offset from downlink assignment reception to the beginning of physical data shared channel (PDSCH) transmissions, from the end of PDSCH to an HARQ acknowledgment (ACK) transmission time is predefined and known the to a UE during configuration. Examiner respectfully indicates that there is no such thing as first time period and second time and third time period that is occupied by a PDCCH during a first time period inside the COT, by PDSCH during a second time period inside the COT , and by transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed during a third time period inside the COT specified in the instant specification, and it should be noted that preamble is used in all communication between UE and a base station.
 
Applicant argues that  Cox does not explicitly teach the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT: identifying, by the processor based on the preamble: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed. and either or both of: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, by the processor responsive to detecting the preamble, a 

Examiner respectfully disagrees, all communication between a base station and UE use preamble, and etc.,  see paragraph [0049] of Tiirola for more information.
 
Examiner respectfully indicates that base on the arguments presented, the rejection of claims 1-3, and 5-20 is still valid because the arguments presented are not convincing.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476